       Case 3:18-cv-01708-VLB Document 36-4 Filed 07/26/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE,                :      CIVIL ACTION NO. 3:18-cv-
01708-VLB
INC., f/k/a MACQUARIE EQUIPMENT               :
FINANCE, INC., f/k/a MACQUARIE                :
EQUIPMENT FINANCE, LLC,                       :
                                              :
                    Plaintiff,                :
                                              :
             vs.                              :
                                              :
GARETT ALAN NEFF a/k/a GARY NEFF,             :      July 26, 2019
JOHN MARK SCHMID,                             :
and DAVID KARL SCHMID,                        :
                                              :
                    Defendants,               :

                                      EXHIBIT 1

                           EXHIBIT TABLE OF CONTENTS


             Exhibit 1            Name

             Exhibit 2            Complaint

             Exhibit 3            Defendants’ Answer and Affirmative
                                  Defenses to the Complaint

             Exhibit 4            Neff Declaration

             Exhibit 5            Display Agreement

             Exhibit 6            Equipment Purchase Agreement

             Exhibit 7            GMCT/GMNY Guaranty

             Exhibit 8            Pledge and Security Agreement


1
  Numbered exhibits are exhibits to the Defendants’ Local Rule 56(a)(1) Statement of
Material Facts as to Which the Defendants Contend There is No Genuine Issue to be Tried
in Support of Defendants’ Motion for Partial Summary Judgment. Lettered exhibits are
exhibits to the Defendants’ Memorandum of Law in Support of Motion for Partial Summary
Judgment, provided for the Court’s convenience.

                                          1
Case 3:18-cv-01708-VLB Document 36-4 Filed 07/26/19 Page 2 of 2



    Exhibit 9         Equity Power (GMCT)

    Exhibit 10        Pledge Agreement

    Exhibit 11        Equity Power (Defendants)

    Exhibit 12        Magrin/Zimmeth Email of 8/30/10

    Exhibit 13        Mr. Zimmeth Deposition Transcript

    Exhibit 14        Kitchen/Glodich Email of 1/17/18

    Exhibit 15        “Write Off” Memo

    Exhibit 16        Mr. Kitchen Deposition Transcript

    Exhibit A         NY Commissioner of Taxation and Finance
                      Advisory Opinion, Petition No. S970806E

    Exhibit B         NY Commissioner of Taxation and Finance
                      Advisory Opinion, Petition No. S960708A




                              2
